Citation Nr: 0718790	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
chondromalacia.
 
3.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In January 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that additional procedural and evidentiary 
development is warranted in this case.  As an initial matter, 
the Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notices 
of what type of information and evidence was needed to 
substantiate his claims for service connection; however, he 
was not provided with notice of the type of evidence 
necessary to establish an increased rating or an effective 
date for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

The veteran alleges entitlement to service connection for 
PTSD due to an in-service sexual assault.  The veteran has 
testified that in November 1975, while confined in the brig 
for 30 days, he was sexually assaulted.  38 C.F.R. § 
3.304(f)(3) was revised in 2002 to provide for specific 
notification to claimants alleging an undocumented personal 
assault in service concerning the types of evidence other 
than service records which could be submitted to corroborate 
such assault.  In particular, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  See 38 
C.F.R. § 3.304(f)(3) (2005).  

Unfortunately, a review of the claims file, to include the 
statement of the case and letters from the RO to the veteran, 
fails to show that the veteran was ever provided with the 
notice set forth in 38 C.F.R. § 3.304(f)(3).  In order to 
protect the appellant's due process rights, remand of this 
appeal is required.  See Patton v. West, 12 Vet. App. 272 
(1999).

VA treatment records demonstrate various psychiatric 
diagnoses, these include PTSD, depression, borderline 
personality disorder, dysthymia, and alcohol and drug abuse.  
Additionally, the record indicates that the veteran has been 
diagnosed as having PTSD stemming from childhood abuse by his 
father, military service, and post-service family stress.   
With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In light of the 
aforementioned evidence, the veteran should be afforded a VA 
examination in order to determine the existence and etiology 
of any current psychiatric disorder.

With respect to the veteran's claims of entitlement to 
service connection for a bilateral knee chondromalacia and 
arthritis, in his March 2003 application for service 
connection, the veteran indicated that his knee disorders 
existed prior to his entry into service and were aggravated 
by his period of service.  The medical evidence of record 
includes the veteran's service medical records and VA 
treatment records. 

During service, the veteran presented with complaints of 
bilateral knee pain.  At that time, he was diagnosed as 
having bilateral knee mild chondromalacia.  Post-service VA 
treatment records indicate that the veteran currently suffers 
from arthritis in his knees; however, the earliest records 
are from 1996.  Records from 1998 indicate a diagnosis of 
degenerative joint disease of the knees and ankles, 
subsequent to a severe fall 11 to 12 years prior, when he 
fractured both calcaneus bones.  The veteran, however, has 
testified that he received VA treatment for his knees from 
the VA medical facility in Portland, Oregon, in the 1980s.  
Accordingly, the RO should attempt to associate such records 
into the claims folder.  

Once the aforementioned records have been associated with the 
claims folder, the veteran should be afforded a VA 
examination in order to secure an opinion as to the 
relationship, if any, between any current knee disorder and 
his period of military service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should issue a letter to the 
appellant providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b).  In particular, this letter 
should inform the appellant of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged personal assaults, request 
him to submit any pertinent evidence in 
his possession, and request him to either 
submit alternative evidence of the 
personal assaults or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.

3.  The RO should take all necessary 
steps to obtain VA treatment records 
concerning the veteran's from the 
Portland VAMC in the 1980s.  
        
4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of his knee 
disorders.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination. The VA examiner should 
review the claims folder and provide an 
opinion as to whether any current knee 
disability was at least as likely as not 
incurred or aggravated during his period 
of service.  The report of examination 
should include a complete rationale for 
all opinions rendered.

5.  The veteran should also be scheduled 
for a VA psychiatric examination.  Upon 
examination of the veteran, the examiner 
should report whether the veteran has 
PTSD based on the diagnostic criteria of 
DSM-IV, and whether it is at least as 
likely as not that any current diagnosis 
of PTSD or any other psychiatric disorder 
is related to a stressor from service, to 
include sexual assault.  The examiner 
should also opine as to whether it is as 
likely as not that any pre-existing PTSD 
or any other psychiatric disorder was 
aggravated by the veteran's period of 
service.  The claims folder should be 
made available to the examiner for 
review.  The report of examination should 
include a complete rationale for all 
opinions rendered.

6.  After the aforementioned development 
is completed, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claims 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford an appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



